      3:12-cr-30098-RM-TSH # 315       Page 1 of 6                                      E-FILED
                                                             Monday, 20 April, 2020 04:25:25 PM
                                                                  Clerk, U.S. District Court, ILCD

                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE CENTRAL DISTRICT OF ILLINOIS
                           SPRINGFIELD DIVISION


UNITED STATES OF AMERICA,                     )
                                              )
      Plaintiff,                              )
                                              )
 v.                                           )       Case No. 12-30098
                                              )
LEON DINGLE, JR.,                             )
                                              )
      Defendant.                              )

                                     OPINION

RICHARD MILLS, United States District Judge:

      Pending is the Motion of Defendant Leon Dingle, Jr., Ph.D., for

Compassionate Release under 18 U.S.C. § 3582(c)(1)(A).

      As directed, the Government has filed a Response to the Motion.

                                         I.

      The motion provides Dr. Leon Dingle, Jr. is an 82-year old African-American

inmate suffering from a number of significant health problems which diminish his

ability to care for himself in the prison setting. Although counsel states he was not

able to obtain all of Dr. Dingle’s medical records from the Bureau of Prisons (BOP),

the Presentence Investigation Report prepared in 2015 documented Dr. Dingle’s

bladder diverticulum which causes severe urination problems, high blood pressure

                                         1
      3:12-cr-30098-RM-TSH # 315       Page 2 of 6




and high cholesterol. Additionally, Dr. Dingle attached the “Patient Discharge

Instructions” he received on July 31, 2019 from St. Luke’s Hospital in Duluth,

Minnesota, documenting his continued urinary problems, gross hematuria (blood in

the urine), a diagnosis of Parkinson’s disease, hypertension and anemia. Dr. Dingle

has submitted to the Court sworn statements from two fellow inmates detailing his

need for assistance. The inmates describe Dr. Dingle’s inability to care for himself,

his inability to walk any distance and the fact that he often falls and needs help to

get up. Dr. Dingle requires assistance in bathing, shaving and dressing. Both

inmates say he cannot function without their assistance. All of Dr. Dingle’s health

problems are chronic.

      The Centers for Disease Control and Prevention (CDC) has identified

individuals who are over 65 and who suffer from chronic diseases such as serious

heart conditions as being at a higher risk of death from the coronavirus. More men

than women are being hospitalized and the data suggests that “black populations

might be disproportionately affected by COVID-19.”

      The motion further provides that as of April 8, 2020, eight BOP inmates have

died from COVID-19. According to the BOP website, 253 inmates and 85 staff have

tested positive for COVID-19 across 34 BOP facilities and 7 halfway houses. There

are likely significantly more positive cases within the BOP system. On April 3,

2020, Attorney General William Barr issued a memorandum finding that emergency
                                          2
      3:12-cr-30098-RM-TSH # 315       Page 3 of 6




conditions due to the COVID-19 pandemic “are materially affecting the functioning

of the Bureau of Prisons.”

                                         II.

       Since President Trump signed the First Step Act into law on December 21,

2018, defendants may now bring their motions for compassionate release after

exhausting administrative remedies within the Bureau of Prisons (“BOP”). See 18

U.S.C. § 3582(c)(1)(A). The law provides the sentencing judge with jurisdiction to

consider a defense motion for reduction of sentence based on extraordinary or

compelling reasons whenever “the defendant has fully exhausted all administrative

rights to appeal a failure of the Bureau of Prisons to bring a motion on the

defendant’s behalf,” or after “the lapse of 30 days from the receipt of such a request

by the warden of the defendant’s facility, whichever is earlier[.].” See 18 U.S.C. §

3582(c)(1)(A).

      The Defendant has exhausted his administrative remedies.

      The Court must also find that a sentence reduction is “consistent with

applicable policy statements issued by the [United States] Sentencing Commission.”

18 U.S.C. § 3582(c)(1)(A). The First Step Act does not say what “extraordinary and

compelling reasons” warrant a sentence reduction, but the compassionate release




                                          3
      3:12-cr-30098-RM-TSH # 315       Page 4 of 6




statute directs the Court to consider the Sentencing Commission’s policy statements

when deciding compassionate release motions. See 18 U.S.C. § 3582(c)(1)(A).

      The applicable guideline instructs that the Court should consider the

sentencing factors set forth in 18 U.S.C. § 3553(a) when deciding a motion for

compassionate release and the Court should not grant a sentence reduction if the

defendant poses a risk of danger to the community, as defined in the Bail Reform

Act. See U.S.S.G. § 1B1.13. Application Note 1 states that extraordinary and

compelling reasons exist if the defendant is “suffering from a serious physical or

medical condition,” or “experiencing deteriorating physical or mental health because

of the aging process, that substantially diminishes the ability of the defendant to

provide self-care within the environment of a correctional facility and from which

he or she is not expected to recover.” U.S.S.G. § 1B1.13, comment (n.1).

      As detailed herein, the record establishes that Dr. Dingle suffers from multiple

serious physical conditions and he can no longer care for himself. Because Dr.

Dingle’s health problems are chronic, he meets the criteria set forth in application

note 1.

      Upon considering the other factors, Dr. Dingle does not a present a risk to the

community and is not likely to commit another offense. The Court further finds that

the worsening global pandemic of COVID-19 presents an extraordinary and


                                          4
       3:12-cr-30098-RM-TSH # 315       Page 5 of 6




compelling reason for a sentence reduction for an 82-year old man with serious

health issues.

      The Government states that, after reviewing the Defendant’s medical history

and upon consultation with BOP, it has no objection to the motion. Based on all of

the circumstances, the Court concludes that the approximately 45 months Dr. Dingle

has served are sufficient to satisfy the purposes of sentencing.

      For good cause shown, therefore, the Court will grant the motion for

compassionate release.

      The motion states that if released, Dr. Dingle will reside with his wife in a

Chicago apartment, where they have lived for over 40 years. His wife, Karin Dingle

has completed her term of imprisonment and is now on supervised release.

      Ergo, the Motion of Defendant Leon Dingle, Jr., for Compassionate Release

under 18 U.S.C. § 3582(c)(1)(A) [d/e 314] is GRANTED.

      Defendant Leon Dingle’s sentence is reduced to time served and he is

immediately released to his residence at 601 East 32nd Street, Apartment 1101,

Chicago, Illinois, to begin his three years of supervised release.

      The Clerk will terminate as moot the Defendant’s pro se motion to reduce

sentence [de 310].



                                           5
      3:12-cr-30098-RM-TSH # 315      Page 6 of 6




      The supervised release term and conditions shall remain as previously

imposed with right of modification by the U.S. Probation Office.

      All other aspects of the Judgment shall remain in effect.

      The Clerk will send a copy of this Order to the United States Probation Office

and prepare a Judgment.

ENTER: April 20, 2020

      FOR THE COURT:
                                                    /s/ Richard Mills
                                                    Richard Mills
                                                    United States District Judge




                                         6
